DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 08/17/2022 has been entered and acknowledged by the Examiner.
Cancellation of claim 14 has been entered.
The addition of claims 19-22 has been entered.
Claims 1-13 and 15-21 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 was filed after the mailing date of the Non-Final Rejection on 04/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The previous rejection of claim 14 under 35 USC 112b is hereby withdrawn in light of the cancellation of the claim.
----------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein the variable beam splitter is configured to control an amount of the ambient light and an amount of the light from the display propagating to the user’s eye independently of each other ” including the remaining limitations.
	Claims 2-6 and 20-21 are allowable, at least, because of their dependencies on claim 1. 

	Regarding Claim 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 7, and specifically comprising the limitation of “adjusting an intensity of the image coupled to a first port of the variable beam splitter; adjusting an intensity of ambient light coupled to a second port of the variable beam splitter independent of the intensity of the image“ Including the remaining limitations.
Claims 8-12 are allowable, at least, because of their dependencies on claim 7. 
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luttman et al (US PG Pub. No. 2015/0260992, previously cited)

Regarding Claim 13,  Luttman discloses in figure 2: an augmented reality device (¶ [0033], last line) comprising: a display (110); a controller (111); an ambient light sensor, operably coupled to the controller (111) to sense an ambient light level (¶ [0044]); and a variable transmissive-reflective (transflective) device (130/135, lines 9-10), operably coupled to the controller (111, ¶ [0020]) and in optical communication with the display (¶ [0021]), to reflect light from the display and to transmit ambient light to a user's eye in a proportion determined by the controller based on the ambient light level (¶ [0044]), wherein the variable transflective device (130/135) comprises: a transmissive section (105, light guide) to reflect some of the light from the display (abstract) and to the transmit some of the ambient light (¶ [0041], dimming is blocking some transmitting the rest) to the user's eye (160, ¶ [0035], last line)) in the proportion determined by the controller (¶ [0020],last 5 lines and [0021], lines 1-2 and para. [0044] discloses the sensor is providing the information)  based on the ambient light level (¶ [0041], dimming bright ambient light); and a reflective section (130), next to the transmissive section (105), to reflect some of the light from the display (110) to the user's eye (160) and to block some of the ambient light (¶ [0039], last 5 lines); a second transparent substrate (205, ¶ [0031], last 5 lines, see-through) on a second side opposite the first side of the transmissive section (105) and the reflective section (130).
Luttman fails to disclose: a first transparent substrate on a first side of the transmissive section and the reflective section.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also provide a transparent substrate on the front (viewing) side of (130/135) opposite the substrate 205 to provide mechanical protection for the light guide.
Regarding Claim 15,Luttman discloses in figure 3: wherein the transmissive section (of 135) comprises at least one liquid crystal layer (305 or 310, ¶ [0023]).  
Regarding Claim 17, Luttman discloses: wherein the controller (111) is configured to switch the variable transflective device between a first splitting ratio and a second splitting ratio at a rate faster than a flicker fusion threshold of the user and a duty cycle selected (¶ [0044], controller (111) automatically adjusts duty cycle (flicker rate based on the ambient environment) to provide the proportion determined by the controller based on the ambient light level.(¶ [0044], page 5, lines 6-9).
 Regarding Claim 18, Luttman discloses in paragraph [0044], page. 5, lines 6-9 from the top) wherein the controller (111) is configured to change the duty cycle based on a change in the ambient light level sensed by the ambient light sensor.
Regarding Claim 19, Luttman discloses: wherein the reflective section comprises a fixed reflector (130) having a reflectivity less than 100% (¶ [0022], 67%).

---------------------------------------------------------------------------------------------------
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luttman (992) in view of Kitcher et al (US PG Pub. No. 2018/0003966, previously cited).
Regarding Claim 16, Luttman fails to disclose:  wherein the transmissive section comprises an electrochromic layer.  
Kitcher teaches an augmented reality device (¶ [0001], it produces a virtual image) that uses an electrochromic to change the transmissivity (¶[0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try an electrochromic layer in the device of Luttman to alter the transmittivity of light since it involves combining Prior Art elements according to known methods to yield predictable results (MPEP 2143lA). 
Response to Arguments
Applicant’s arguments presented  08/17/2022 are moot in light of applicant’s amendment of the independent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879